Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.

Drawings
The drawings dated 2/1/2022 are accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 line 1: insert a space between “apparatus” and “the”
 
Allowable Subject Matter
Claims 1, 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an 	IMAGE FORMING APPARATUS AND OPERATION PANEL UNIT OF THE IMAGE FORMING APPARATUS.
Claims 1, 7 and 8 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches either individually or in combination the following underlined limitations:
Claim 1: “...a display portion having at least a top surface, a front surface, a right side surface and an opposed left side surface; an NFC reading portion disposed on the top surface of the display portion between a display surface of the display portion and the right side surface; and a USB port disposed on the front surface of the display portion; wherein an NFC reading surface of the NFC reading portion is inclined with respect to the display surface of the display portion, and  wherein the NFC reading portion and the USB port are each disposed on different surfaces of the display portion from one another, but both are located closer to the right side surface of the display portion than to the left side surface thereof.”
Claim 7: “...a display portion having at least a top surface, a front surface, a right side surface and an opposed left side surface, an NFC reading portion disposed on the top surface of the display portion between a display surface of the display portion and the right side surface of the display portion, and a USB port disposed on the front surface of the display portion, wherein an NFC reading surface of the NFC reading portion is inclined with respect to the display surface of the display portion, and  wherein the NFC reading portion and the USB port are each disposed on different surfaces of the display portion from one another, but both are located closer to the right side surface of the display portion than to the left side surface thereof.”
Dependent claim 8 is inherently allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art to Shingai et al., US Patent 11025786, discloses an image forming apparatus with a casing that includes an NFC reading surface and a USB port on different related surfaces.  However, Shingai does not anticipate nor render obvious the above specifically underlined limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672